Lawrence, Judge:
This appeal for reappraisement has been submitted for decision upon a stipulation entered into between the parties.
Upon the agreed facts I find the foreign value of the merchandise to which this appeal relates, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 193,8, to be the proper basis for determining the values of said merchandise, and that such values are as follows:

Manufacturer’s No. Description of merchandise Canadian dollars

Wire wound resistors
219 CE 300 1.0 Megohm WW 5 Resistors-Lugs 1%_7. 90 each
215 CE 125 100,000 Ohms WW 5 Resistors-Lugs 1%_3. 145 ”
222 CE 1150 1.0 Megohm WW 5 Resistors-Lugs 1%_7. 90
All items less 40% packed
Judgment will be entered accordingly.